Citation Nr: 0004542	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  98-10 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

Entitlement to a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal with respect to his claim 
for service connection for PTSD has been obtained.  

2.  The sexual-assault stressor associated with the diagnosis 
of the veteran's PTSD has not been verified.  


CONCLUSION OF LAW

PSTD was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for PTSD is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, 
the claim is at least plausible.  Further, the Board is 
satisfied that relevant facts sufficient to reach an 
equitable decision have been developed to the extent possible 
and that no further assistance with respect to this claim is 
required to comply with 38 U.S.C.A. § 5107(a).  

The veteran contends that his PTSD is due to a sexual assault 
he experienced in service in Germany, and he has also 
reported multiple stressful events that occurred during his 
service in Vietnam.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Entitlement 
to service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition with credible 
supporting evidence that the claimed in-service stressor 
actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f). 

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (1999), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  Where a determination is made that the 
veteran did not "engage in combat with the enemy," or the 
claimed stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglo v. Brown, 9 Vet. App. 163, 
166 (1996).  In such cases, the record must contain service 
records or other corroborative evidence that substantiates or 
verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  

In this case, the record includes various psychiatric 
diagnoses including depressive neurosis and episodic 
excessive drinking following hospitalization at Our Lady of 
Peace Hospital from June 1976 to August 1976.  VA treatment 
records show that in the mid-1980s the veteran was seen in 
the emergency room and as an outpatient with various 
diagnoses including anxiety, major depression, ethanol abuse 
and adjustment disorder with depressed mood.  

The record includes a VA hospital summary showing that the 
veteran was hospitalized from July 1996 to August 1996 with 
feelings of depression and thoughts of suicide; he reported 
he had poor interest, poor energy, feelings of guilt and 
early morning awakening.  On presentation, the veteran was 
somewhat preoccupied about being homosexually raped while he 
was in military service.  The veteran reported he had been 
having difficulties experiencing pleasure and stated he felt 
quite ashamed about being raped while he was in service.  It 
was also noted that the veteran acknowledged he had a severe 
alcohol problem.  The veteran was discharged after 6 days of 
hospitalization; the Axis I diagnosis was alcohol dependence 
and alcohol-induced mood disorder with depression.  
Arrangements were made for the veteran to follow up with the 
Substance Abuse Treatment Program, and the veteran was 
discharged to the Harmony House, a residential treatment 
program for alcohol abuse, in good physical condition.  

VA outpatient records dated in October 1996 show that the 
assessment at that time was depression/alcohol dependence.  
At a VA examination for PTSD in January 1997, the physician 
noted that the record showed that the veteran had reported he 
was "gang raped" in a military barracks and that he claimed 
this was the source of traumatic experiences.  The physician 
also noted the veteran had spent a year in Vietnam and was 
involved in situations involving sniper fire and that on one 
occasion a friend of the veteran's was injured by a land 
mine.  After examination, the Axis I diagnoses were:  alcohol 
abuse and dependence, brief remission; cannabis and 
polysubstance dependence, brief remission; and substance 
abuse-induced mood disorder, resolving.  The physician stated 
he did not believe the veteran met the diagnostic criteria 
for PTSD.  He stated that he believed the veteran's mood 
disorder was substance abuse related.  

In February 1997, the RO received an undated clinical record 
prepared by a VA clinical social worker who described the 
report as a developmental history to address life stressors 
and life traumas experienced by the veteran.  Under a heading 
titled military history, it was reported that while in 
service the veteran was in Germany from September 1966 to 
February 1967.  The veteran reported that traditionally the 
barracks were segregated, but that an African American 
commanding officer suddenly reassigned him to a room with 
five African Americans.  The veteran stated that around 
November of 1966, he was gang raped in the barracks.  He 
remembered screaming once, but his face was being held down 
by a pillow, while he was forcefully raped.  He remembered 
nothing more and did not remember who was the perpetrator.  
He said this was the source of his traumatic experiences.  

In the history, it was reported that after a 30-day leave, 
the veteran arrived in Vietnam in late March 1967.  He 
reported that while in Vietnam he witnessed a great deal of 
sniper fire from North Vietnamese soldiers.  He said that 
around November 1967 a truck in his convoy struck a land 
mine, and a close friend received burns over 80 percent of 
his body.  He also stated that he witnessed three friends 
injured by an overturned vehicle on Christmas Eve 1967, and 
in late January 1968, during the TET offensive, a mortar 
round exploded next to his bunker at night.  The social 
worker stated it was his impression that the veteran suffered 
from alcohol dependency in remission, with polysubstance 
abuse by history.  He stated that the veteran reported some 
memory impairment and long periods of depressive disorder.  
The social worker stated that because of the veteran's 
military traumas, PTSD should be ruled out as a secondary 
diagnosis versus major depressive disorder.  

In a VA outpatient record entry dated in February 1998 the 
examiner stated that the veteran continued to report 
recurring dreams about being gang raped by five African 
American soldiers while he was in Germany.  The veteran 
stated that these men raped him while his head was pushed 
into a pillow.  He stated he was knocked unconscious after a 
head blow.  The veteran said he was afraid to report the 
incident because of shame over the event.  He sated he was 
sure that he was raped and did not, in any way, cooperate 
with the rapists.  He said that this event caused him to feel 
"less of man."  It was reported that the event interfered 
with the veteran's work and made him depressed and unable to 
work for episodes lasting several years.  The examiner's 
impression was PTSD.  

In a March 1998 entry, a VA clinical social worker stated 
that the veteran was referred to her because of his history 
of sexual trauma and that the veteran had been seeing her for 
sexual trauma treatment since July 1997.  She said that the 
veteran had received treatment for substance abuse and had 
been clean/sober for about one year when symptoms of anger 
and depression remained ongoing.  She said since working with 
the veteran he had shared experiencing nightmares, 
flashbacks, shame and anger regarding the trauma.  

In October 1999, the veteran submitted an undated letter from 
the same VA clinical social worker.  In the letter she stated 
that the veteran was referred to her in July 1997 for 
treatment of sexual trauma.  She stated that at that time he 
had been treated for substance abuse and had been clean for 
almost one year.  She said he was ready to seek treatment for 
the sexual trauma he experienced in the military.  The social 
worker stated the veteran blocked the trauma from his mind 
and used substances as a way of self-medicating the symptoms 
of PTSD.  She said he experienced flashbacks of the traumatic 
event, which triggered his memory.  She said that symptoms 
the veteran experienced were intrusive memories, nightmares, 
shame, anger, emotional numbing, exaggerated startle 
response, poor concentration, flashbacks and hypervigilance.  
She said the symptoms of PTSD disrupted his ability to 
function in life. She also stated that the substance abuse 
added to the dysfunction, but that research documented there 
was a high correlation between traumatization and substance 
abuse.  

In October 1999, the veteran testified at a hearing before 
the undersigned Member of the Board.  The veteran testified 
about stressful events in service, including having 
experienced sexual trauma while in Germany.  He testified 
that while stationed in Keiserslauten, Germany, he lived in 
segregated barracks, but that his first sergeant had him 
taken out of a room with all whites and put him in a room 
with all blacks.  He testified that after that he was gang 
raped.  He said that he thought it was racially motivated and 
that after that incident he volunteered to go to Vietnam 
because it was the only way he knew of to get away.  He 
testified that he told no one about the rape until July 1996, 
when he was suicidal and went to the VA hospital.  The 
veteran testified that the sexual trauma was probably the 
worst thing that ever happened to him and that he had kept it 
to himself for almost 30 years.  He testified that it had 
been extremely difficult to talk about it and he had no proof 
of the rape except his own word.  He testified that he was 
sure there would be no proof of it anywhere else.  

Review of the above medical evidence shows that the veteran 
has been diagnosed as having PTSD and there is medical 
evidence linking his PTSD to a sexual assault in service.  In 
addition, the veteran has presented his own lay evidence of 
the sexual assault as the in-service stressor.  Assuming the 
truth of the veteran's testimony that he was raped in 
service, the claim is well grounded.  However, as noted 
earlier, with a non-combat stressor, as here, the veteran's 
lay testimony alone is insufficient to establish the 
occurrence of a claimed stressor.  

The Board notes that with regard to personal-assault cases VA 
has provided for special evidentiary-development procedures, 
including a special PTSD personal-assault letter to assist in 
the development of the claim.  See VA Manual M21-1, Part II, 
 5.14.  Further, the United States Court of Appeals for 
Veterans Claims (Court) has emphasized the importance of 
compliance with the manual provisions and the duty to assist 
the veteran pursuant to section 5107(a).  Patton v. West, 12 
Vet. App. 272 (1999).  In April 1998, a VA Personal Trauma 
Coordinator wrote the veteran and provided him with a 
stressor form for PTSD claims secondary to personal assault, 
a Statement in Support of Claim for the veteran or others who 
might give evidence in support of the claim, and 
authorization forms for release of medical records.  The 
counselor assured the veteran that all evidence in his file 
would be safeguarded and invited the veteran to call with any 
questions.  

The stressor form provided by the counselor was titled 
Information in Support of Claim for Service Connection for 
Post-Traumatic Stress Disorder (PTSD) Secondary to a Personal 
Assault.  It requested that the veteran describe the 
stressful incident(s), the location and date (or approximate 
time period).  It also requested that the veteran identify 
any other sources (military or non-military) that might 
provide information concerning the incident(s), including a 
rape crisis center, counseling facility or health clinic.  
The form also suggested that if the veteran confided in a 
roommate, family member, chaplain, clergy or fellow service 
person, statements from those people would help in deciding 
the claim.  

In a Report of Contact, with contacts reported in May 1998 
and June 1998, the VA Personal Trauma Coordinator stated that 
the veteran had requested explanations concerning the packet 
sent to him.  She stated that they went over the stressor 
letter, behavioral changes and the evidence needed to 
substantiate the veteran's claim.  The veteran stated that 
his problem stemmed from the gang rape in Germany while he 
was in service.  He stated that it took him many years to 
confront the shame associated with being raped.  He said that 
although he had avoided and blocked out memories from that 
time frame, in his counseling sessions he was beginning to 
remember things associated with that time.  The Personal 
Trauma Coordinator stated that she explained to the veteran 
the importance of verifying the stressful event.  The veteran 
said he would be working on possibly getting statements in 
support of his claim from comrades, etc., to verify his 
whereabouts and changes in his behavior.  He said he would be 
seeking assistance on this matter from his doctor and 
counselor.  

The RO received the veteran's Information in Support of Claim 
for Service Connection for PTSD Secondary to a Personal 
Assault form in July 1998.  The veteran stated that the 
incident had occurred in the barracks in Kieserslaut, Germany 
and that he had blocked out a lot of memories surrounding it.  
He stated that right after this tour he went to Vietnam.  On 
a list of behavioral changes, titled Possible Identifiers of 
a Traumatic Event, the veteran checked the following:  clinic 
or counseling visit without a specific diagnosis or ailment; 
increased use or abuse of leave; lay statements describing 
episodes of depression, panic attacks or anxiety; increased 
or decreased use of prescription medicines; evidence of 
substance abuse; disregard for military or civilian 
authority; unexplained economic or social behavior changes; 
and break up of a primary relationship.  

Review of the veteran's service medical records and his 
complete service personnel records does not confirm or 
corroborate the occurrence in service of the behavioral 
changes identified by the veteran.  The service personnel 
records do document that the veteran left Germany in mid-
February 1967, after having been there 5 months, and arrived 
in Vietnam in late March 1967, but they do not indicate the 
reason for the transfer.  In December 1998, the RO sent the 
veteran another PTSD personal trauma attachment for him to 
complete and return and explained that he could work with VA 
personnel to assist him with the completion of the form or 
the submission of additional evidence.  The RO acknowledged 
that the veteran had submitted this form to VA in July, but 
explained that it was incomplete.  The RO emphasized the 
importance of information on the location(s), date(s) and 
names of other people who were involved or witnessed, or to 
whom the veteran told of, the traumatic event.  The RO 
invited the veteran to telephone the VA Personal Trauma 
Coordinator for assistance.  The veteran did not reply.  

The veteran has neither submitted nor identified any evidence 
to corroborate his testimony that the sexual assault occurred 
or that he sought transfer to Vietnam because of it.  The 
fact of a 5-month tour in Germany with transfer to Vietnam is 
not, in the Board's view, of sufficient weight to corroborate 
that the sexual trauma occurred.  The extensive efforts to 
date by the RO to assist the veteran in the verification of 
his stressor have been to no avail.  In view of the veteran's 
testimony in October 1999 that he has no proof of the rape 
except his own word and that he was sure there would be no 
proof of it anywhere else, the Board has no alternative but 
to find that the stressor associated with the veteran's PTSD 
has not been verified.  Under the circumstances, the 
preponderance of the evidence is against the claim, and the 
Board must therefore conclude that PTSD was not incurred in 
or aggravated by service.  


ORDER

Service connection for PTSD is denied.  




REMAND

The veteran is seeking a permanent and total rating for 
pension purposes, on the basis that he cannot work primarily 
because of his psychiatric disability.  The Board finds the 
veteran's pension claim to be well grounded in that it is at 
least plausible under 38 C.F.R. § 5107(a).  

At the October 1999 hearing, the veteran testified that he 
had last worked in February 1996 and quit because of 
depression.  The veteran testified that he was hospitalized 
by VA in July 1996 for several days and then underwent a 30-
day treatment program followed by 4 to 6 months of intensive 
treatment at Harmony House for alcohol and drugs.  He 
testified that he then went into Genesis House where he 
stayed for about a year and a half.  He testified that he had 
started school, and at the time of the hearing was a full-
time student.  He testified that the state vocational 
rehabilitation paid his tuition.  He testified that he did 
not think he could work and go to school at the same time.  
The veteran's state vocational rehabilitation records would 
be pertinent to his pension claim, and the RO should attempt 
to obtain them. 

At the hearing, the veteran also testified that he was to 
have a VA medical appointment at the end of October 1999 to 
follow-up on an earlier visit in approximately July 1999.  He 
testified that he had been receiving VA medical care over the 
past three years.  In addition, review of the medical 
evidence of record shows that the veteran underwent a VA 
general medical examination in December 1996 and a VA 
psychiatric examination in January 1997.  The Board notes 
that neither examiner addressed the impact of the veteran's 
disabilities on his ability to obtain and maintain 
substantially gainful employment.  Complete medical records 
should be obtained, and the RO should arrange for new 
examinations that address the veteran's ability to obtain and 
maintain employment.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should obtain and associate 
with the claims file all VA outpatient 
medical and mental hygiene clinic records 
and hospital records for the veteran 
dated from January 1996 to the present.  
In addition, the RO should request that 
the veteran identify the names, addresses 
and approximate dates of treatment for 
all non-VA health care providers who may 
possess additional records pertinent to 
his claim.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran which have not 
been secured previously.  

2.  With any necessary authorization from 
the veteran, the RO should obtain and 
associate with the claims file all state 
vocational rehabilitation records for the 
veteran, including any medical records 
associated with his file.  

3.  Thereafter, the RO should arrange for 
VA general medical and psychiatric 
examinations of the veteran by physicians 
with appropriate expertise to determine 
the current nature and severity of all 
chronic disorders.  All necessary tests 
and studies, including any special 
examinations deemed warranted, should be 
conducted, and all findings should be 
reported in detail.  Each of the 
examiners should comment on the impact of 
the veteran's disabilities on his ability 
to maintain substantially gainful 
employment, to include whether they 
render him unemployable.  The claims file 
must be made available for review by the 
examiners, and the examination reports 
must reflect that the physicians reviewed 
the claims file.  

4.  Thereafter, the RO should review the 
claims file and ensure that all 
development actions have been conducted 
and completed in full.  Then, the RO 
should undertake any other indicated 
development.  Current ratings should be 
assigned for each of the veteran's 
disabilities under the VA Schedule for 
Rating Disabilities (Rating Schedule).  
Roberts v. Derwinski, 2 Vet. App. 387 
(1992).  The evaluations assigned for the 
veteran's disabilities that can be 
considered for pension purposes should be 
combined under the combined ratings table 
of the Rating Schedule.  38 C.F.R. § 4.25 
(1999).  The RO should then consider 
whether the veteran is unemployable under 
what the Court has referred to as the 
"average person" test provided under 
38 U.S.C.A. § 1502(a)(1) (West 1991) and 
38 C.F.R. § 4.15 (1999).  Talley v. 
Derwinski, 2 Vet. App. 282 (1992).  

5.  If the benefit sought on appeal 
remains denied, the RO should consider 
whether both the percentage requirements 
under 38 C.F.R. § 4.16 (1999) and the 
permanency requirement under 38 C.F.R. 
§ 4.17 (1999) are met, and if so, whether 
the veteran is unemployable as a result 
of what the Court has referred to as 
"lifetime" disabilities.  Brown v. 
Derwinski, 2 Vet. App. 444 (1992).  

6.  If it is determined that the veteran 
does not meet the percentage requirements 
under 38 C.F.R. § 4.16, the RO should 
again consider whether the veteran 
nevertheless meets the criteria for a 
determination of "unemployability" 
under 38 C.F.R. § 3.321(b)(2) (1999).  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case containing an explanation of its latest 
deliberations under all of the foregoing criteria of the 
"average person" and "unemployability" standards.  The 
supplemental statement of the case should contain the 
criteria of the Rating Schedule under which each of the 
veteran's ratable disabilities has been evaluated, if not 
previously provided.  The veteran and his representative 
should be provided an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 



